

116 HR 4951 IH: School Security Enhancement Act
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4951IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Mr. Carter of Texas introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to strengthen school security.
	
 1.Short titleThis Act may be cited as the School Security Enhancement Act. 2.School securitySection 4104 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7114) is amended—
 (1)in subsection (b)(3)(B)— (A)in clause (iii), by striking and at the end; and
 (B)by inserting after clause (iv) the following:  (v)improving school conditions for student learning, by enabling local educational agencies to use funds available under subsection (a)(3) for the purpose of planning and designing school buildings and facilities, installing infrastructure, and implementing technology or other measures, that strengthen security on school premises, which may include—
 (I)controlling access to school premises or facilities, through the use of metal detectors, or other measures, or technology, with evidence-based effectiveness (to the extent the State involved determines that such evidence is reasonably available), in accordance with the needs of the school;
 (II)implementing any technology or measure, or installing any infrastructure, to cover and conceal students within the school during crisis situations;
 (III)implementing technology to provide notification to relevant law enforcement and first responders during such a situation;
 (IV)implementing any technology or measure, including hiring school security officers, or installing any infrastructure, with evidence-based effectiveness (to the extent the State involved determines that such evidence is reasonably available) to increase the safety of school students and staff;
 (V)implementing any technology or measure, or installing any infrastructure, for school safety reinforcement, including bullet-resistant doors and windows; and
 (VI)implementing any technology or system that would reduce the time needed to disseminate official information to parents regarding the safety of their children during and immediately following a crisis; and; and
 (2)by adding at the end the following:  (d)Rules of construction (1)No funds to provide firearms or trainingNo amounts provided as a grant under this part may be used for the provision to any person of a firearm or training in the use of a firearm.
 (2)No effect on other lawsNothing in this part may be construed to preclude or contradict any other provision of law authorizing the provision of firearms or training in the use of firearms..
			